Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 8-11, and 15-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10945491 in view of Hockerson (5784808). 
     Patent ‘491 claims an article of footwear comprising an upper shell, a bootie with fixed bottom connections and fixed top connections with specifics as claimed except for providing an interior foam midsole.  Hockerson teaches providing an interior foam midsole (38, see column 3 line 61) located interior to a bootie (36) and teaches the periphery to have edges which curve upward (shown in figure 3).  It would have been obvious to provide an interior foam midsole as taught by Hockerson in the footwear claimed in Patent ‘491 to increase support, comfort, and cushioning.
Claim(s) 4, 12, 24, 25, and 28-31 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over the references as applied to claims 1-3, 5, 8-11, and 15-23 above, and further in view of Bos (4955147).
      The Patent ‘491 as modified above claims an article of footwear substantially as claimed except for the exact thickness of the midsole.  Bos teaches forming a foam insole (6) to have a thickness of at least 9mm (see column 2 lines 5-6).  It would have been obvious to form the insole with the thickness taught by Bos in the footwear claimed in Patent ‘491 as modified above to provide sufficient cushioning.
Claim(s) 6, 7, 13, and 14 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over the references as applied to claims 1-3, 5, 8-11, and 15-23 above, and further in view of either Brutting (3191321) or Santos (2006/0101669).
     The Patent ‘491 as modified above claims an article of footwear substantially as claimed except for providing a wear resistant component on the toe and forefoot areas.  Either Brutting or Santos teaches providing a wear resistant component comprising a plurality of traction elements (3 or 28).  It would have been obvious to provide a wear resistant component as taught by either Brutting or Santos in the footwear claimed in Patent ‘491 as modified above to increase the durability of the toe portion.
Claim(s) 26 and 27 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over the references as applied to claims 4, 12, 24, 25, and 28-31 above, and further in view of either Brutting (3191321) or Santos (2006/0101669).
     The Patent ‘491 as modified above claims an article of footwear substantially as claimed except for providing a wear resistant component on the toe and forefoot areas.  Either Brutting or Santos teaches providing a wear resistant component comprising a plurality of traction elements (3 or 28).  It would have been obvious to provide a wear resistant component as taught by either Brutting or Santos in the footwear claimed in Patent ‘491 as modified above to increase the durability of the toe portion.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arquilla (2014/0090274) in view of Hockerson (5784808). 
     Arquilla shows footwear comprising  An upper for an article of footwear, comprising:
an upper shell (104) defining an interior chamber, wherein the upper shell includes: (a) a plantar
support surface, (b) sidewalls extending upward from an outer perimeter of the plantar support
surface, (c) a heel support extending around a rear heel area of the upper and defining an interior
heel area of the upper shell, and (d) a top panel extending across an instep area of the upper and
defining a forward edge of a lace engaging region of the upper (see figures and paragraph [0021]);
a bootie component (100) received in the interior chamber, wherein the bootie component
conforms in shape to a wearer’s foot (see paragraph [0021]) and is fixedly engaged with the upper shell at fixed connections that consist essentially of:
(a) one or more fixed bottom connections (see last sentence of paragraph [0026]) connecting the bootie component and the plantar support surface, and
(b) one or more fixed top connections (102) connecting the bootie component and the top
panel of the upper shell proximate to the forward edge of the lace engaging region substantially as claimed except for providing an interior foam midsole.  Hockerson teaches providing an interior foam midsole (38, see column 3 line 61) located interior to a bootie (36) and teaches the periphery to have edges which curve upward (shown in figure 3).  It would have been obvious to provide an interior foam midsole as taught by Hockerson in the footwear of Arquilla to increase support, comfort, and cushioning.
     In reference to claim 11, the bootie component of Arquilla is not fixedly engaged forward of the top fixed region (see figures 1B and 3A) and the medial and lateral sides of the toe portion are also not fixed engaged as shown in figures 1B and 3A, also the medial and lateral sides of the shell are shown as not fixedly engages at areas such as that shown in figure 1B where number 131 is directed to.
Claim(s) 4, 12, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1, 5, and 11 above, and further in view of Bos (4955147).
      Arquilla as modified above claims an article of footwear substantially as claimed except for the exact thickness of the midsole.  Bos teaches forming a foam insole (6) to have a thickness of at least 9mm (see column 2 lines 5-6).  It would have been obvious to form the insole with the thickness taught by Bos in the footwear of Arquilla as modified above to provide sufficient cushioning.
Claim(s) 6, 7, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1, 5, and 11 above, and further in view of either Brutting (3191321) or Santos (2006/0101669).
     Arquilla as modified above claims an article of footwear substantially as claimed except for providing a wear resistant component on the toe and forefoot areas.  Either Brutting or Santos teaches providing a wear resistant component comprising a plurality of traction elements (3 or 28).  It would have been obvious to provide a wear resistant component as taught by either Brutting or Santos in the footwear of Arquilla as modified above to increase the durability of the toe portion.
Claim(s) 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 4, 12, 24, and 25 above, and further in view of either Brutting (3191321) or Santos (2006/0101669).
     Arquilla as modified above claims an article of footwear substantially as claimed except for providing a wear resistant component on the toe and forefoot areas.  Either Brutting or Santos teaches providing a wear resistant component comprising a plurality of traction elements (3 or 28).  It would have been obvious to provide a wear resistant component as taught by either Brutting or Santos in the footwear of Arquilla as modified above to increase the durability of the toe portion.
Allowable Subject Matter
Claims 2, 3, 8-10, 15-23, and 28-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the filing of a proper Terminal Disclaimer.
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732